Mr. Justice Walker delivered the opinion of the Court: This record presents no question of law, but simply one as to the weight of evidence. The only difference about which there seems to be a contest is, whether the credit was given to the defendant in error when the services were rendered. On the evidence adduced, the jury found that it was not given . to him. And while the evidence is not clear and conclusive on the question, still it sustains the verdict. It was for the jury to reconcile any conflict in the evidence, and give it such weight as it deserved; nor do we see that they have found so much, if at all, against its ’weight, as to require their verdict to be set aside. It is only when the verdict is clearly against the evidence, that this court will reverse for that reason. ' Such is not the case in this record, and the judgment must be affirmed. Judgment affirmed.